Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 1 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 2 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 3 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 4 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 5 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 6 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 7 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 8 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 9 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 10 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 11 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 12 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 13 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 14 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 15 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 16 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 17 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 18 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 19 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 20 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 21 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 22 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 23 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 24 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 25 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 26 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 27 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 28 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 29 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 30 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 31 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 32 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 33 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 34 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 35 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 36 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 37 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 38 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 39 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 40 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 41 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 42 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 43 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 44 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 45 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 46 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 47 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 48 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 49 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 50 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 51 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 52 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 53 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 54 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 55 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 56 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 57 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 58 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 59 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 60 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 61 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 62 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 63 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 64 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 65 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 66 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 67 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 68 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 69 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 70 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 71 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 72 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 73 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 74 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 75 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 76 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 77 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 78 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 79 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 80 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 81 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 82 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 83 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 84 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 85 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 86 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 87 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 88 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 89 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 90 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 91 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 92 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 93 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 94 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 95 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 96 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 97 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 98 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 99 of 707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 100 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 101 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 102 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 103 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 104 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 105 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 106 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 107 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 108 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 109 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 110 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 111 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 112 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 113 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 114 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 115 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 116 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 117 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 118 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 119 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 120 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 121 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 122 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 123 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 124 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 125 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 126 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 127 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 128 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 129 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 130 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 131 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 132 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 133 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 134 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 135 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 136 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 137 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 138 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 139 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 140 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 141 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 142 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 143 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 144 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 145 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 146 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 147 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 148 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 149 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 150 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 151 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 152 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 153 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 154 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 155 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 156 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 157 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 158 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 159 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 160 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 161 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 162 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 163 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 164 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 165 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 166 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 167 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 168 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 169 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 170 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 171 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 172 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 173 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 174 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 175 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 176 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 177 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 178 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 179 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 180 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 181 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 182 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 183 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 184 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 185 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 186 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 187 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 188 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 189 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 190 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 191 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 192 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 193 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 194 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 195 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 196 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 197 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 198 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 199 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 200 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 201 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 202 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 203 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 204 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 205 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 206 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 207 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 208 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 209 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 210 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 211 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 212 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 213 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 214 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 215 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 216 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 217 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 218 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 219 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 220 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 221 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 222 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 223 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 224 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 225 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 226 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 227 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 228 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 229 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 230 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 231 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 232 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 233 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 234 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 235 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 236 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 237 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 238 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 239 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 240 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 241 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 242 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 243 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 244 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 245 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 246 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 247 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 248 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 249 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 250 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 251 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 252 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 253 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 254 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 255 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 256 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 257 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 258 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 259 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 260 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 261 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 262 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 263 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 264 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 265 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 266 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 267 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 268 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 269 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 270 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 271 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 272 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 273 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 274 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 275 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 276 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 277 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 278 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 279 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 280 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 281 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 282 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 283 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 284 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 285 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 286 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 287 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 288 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 289 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 290 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 291 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 292 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 293 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 294 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 295 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 296 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 297 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 298 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 299 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 300 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 301 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 302 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 303 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 304 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 305 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 306 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 307 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 308 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 309 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 310 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 311 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 312 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 313 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 314 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 315 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 316 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 317 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 318 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 319 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 320 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 321 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 322 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 323 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 324 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 325 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 326 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 327 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 328 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 329 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 330 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 331 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 332 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 333 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 334 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 335 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 336 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 337 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 338 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 339 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 340 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 341 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 342 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 343 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 344 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 345 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 346 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 347 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 348 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 349 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 350 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 351 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 352 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 353 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 354 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 355 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 356 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 357 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 358 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 359 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 360 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 361 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 362 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 363 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 364 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 365 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 366 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 367 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 368 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 369 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 370 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 371 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 372 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 373 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 374 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 375 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 376 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 377 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 378 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 379 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 380 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 381 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 382 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 383 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 384 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 385 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 386 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 387 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 388 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 389 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 390 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 391 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 392 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 393 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 394 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 395 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 396 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 397 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 398 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 399 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 400 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 401 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 402 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 403 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 404 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 405 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 406 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 407 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 408 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 409 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 410 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 411 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 412 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 413 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 414 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 415 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 416 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 417 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 418 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 419 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 420 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 421 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 422 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 423 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 424 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 425 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 426 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 427 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 428 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 429 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 430 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 431 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 432 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 433 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 434 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 435 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 436 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 437 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 438 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 439 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 440 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 441 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 442 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 443 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 444 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 445 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 446 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 447 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 448 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 449 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 450 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 451 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 452 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 453 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 454 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 455 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 456 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 457 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 458 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 459 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 460 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 461 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 462 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 463 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 464 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 465 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 466 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 467 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 468 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 469 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 470 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 471 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 472 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 473 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 474 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 475 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 476 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 477 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 478 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 479 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 480 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 481 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 482 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 483 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 484 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 485 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 486 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 487 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 488 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 489 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 490 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 491 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 492 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 493 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 494 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 495 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 496 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 497 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 498 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 499 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 500 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 501 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 502 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 503 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 504 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 505 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 506 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 507 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 508 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 509 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 510 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 511 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 512 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 513 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 514 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 515 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 516 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 517 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 518 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 519 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 520 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 521 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 522 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 523 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 524 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 525 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 526 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 527 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 528 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 529 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 530 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 531 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 532 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 533 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 534 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 535 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 536 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 537 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 538 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 539 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 540 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 541 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 542 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 543 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 544 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 545 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 546 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 547 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 548 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 549 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 550 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 551 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 552 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 553 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 554 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 555 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 556 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 557 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 558 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 559 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 560 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 561 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 562 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 563 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 564 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 565 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 566 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 567 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 568 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 569 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 570 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 571 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 572 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 573 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 574 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 575 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 576 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 577 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 578 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 579 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 580 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 581 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 582 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 583 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 584 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 585 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 586 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 587 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 588 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 589 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 590 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 591 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 592 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 593 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 594 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 595 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 596 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 597 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 598 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 599 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 600 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 601 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 602 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 603 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 604 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 605 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 606 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 607 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 608 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 609 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 610 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 611 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 612 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 613 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 614 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 615 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 616 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 617 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 618 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 619 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 620 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 621 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 622 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 623 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 624 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 625 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 626 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 627 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 628 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 629 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 630 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 631 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 632 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 633 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 634 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 635 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 636 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 637 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 638 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 639 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 640 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 641 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 642 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 643 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 644 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 645 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 646 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 647 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 648 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 649 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 650 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 651 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 652 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 653 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 654 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 655 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 656 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 657 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 658 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 659 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 660 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 661 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 662 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 663 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 664 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 665 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 666 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 667 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 668 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 669 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 670 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 671 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 672 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 673 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 674 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 675 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 676 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 677 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 678 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 679 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 680 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 681 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 682 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 683 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 684 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 685 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 686 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 687 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 688 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 689 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 690 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 691 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 692 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 693 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 694 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 695 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 696 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 697 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 698 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 699 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 700 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 701 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 702 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 703 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 704 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 705 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 706 of
                                     707
Case 0:20-cv-61480-WPD Document 1-1 Entered on FLSD Docket 07/22/2020 Page 707 of
                                     707
